Exhibit 10.1

 

{***} 

Fill/Finish of Ampligen® Bulk Drug

 

 

 

Proposal Prepared for

Hemispherx Biopharma, Inc.

 

 

 

June 20, 2016August 12, 2016

[tpg1.jpg]

 

 

[tlogo.jpg]

 

Avrio Biopharmaceuticals | 4 Chrysler, Irvine California 92618

Phone 866.982.8746 | Fax 949.462.0821 |

 



 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 

 Confidential

 

[tlogo1.jpg]

 

Table of Contents



1.0 Contact Information 2 2.0 Scope of Work Summary 3 3.0 Fee and Schedule
Summary Estimate 3 4.0 Payment Schedule 5 5.0 Analytical Activities 6 6.0 Drug
Product Manufacturing 7 7.0 Supporting Services 8 8.0 Storage and Shipping 10
9.0 Key Assumptions 10 10.0 Change in Scope Management 10 11.0 Authorizations 11
12.0 Terms and Conditions 12

 



1.0Contact Information

 

Hemispherx Biopharma, Inc. Contact: Wayne Springate Carol Smith, Ph.D. Title: VP
of Operations VP of Manufacturing Quality and Process Development Address: One
Penn Center, 1617 JFK Blvd, Philadelphia, PA 19103 One Penn Center, 1617 JFK
Blvd, Philadelphia, PA 19103 Phone No.: (215) 988-0080 (215) 988-0080 Email:
Wayne.Springate@hemispherx.net carol.smith@Hemispherx.net     Avrio
Biopharmaceuticals, LLC Contact: Jack Wright Laman Alani Title: VP, Business
Development and Marketing COO Address: 10 Vanderbilt, Irvine, CA 92618 4
Chrysler, Irvine, CA 92618 Phone No.: (949) 547-7333 (949) 462-0814 x334 Email:
jack.wright@irvinepharma.com laman.alani@avriobiopharma.com

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 2 of 17

 

[tlogo1.jpg]





2.0Scope of Work Summary

 

Avrio Biopharmaceuticals LLC (“Avrio”) is pleased to present this proposal to
Hemispherx Biopharma, Inc. (“Client”) for product fill and finish of a liquid
presentation. Avrio will manufacture Phase 3 clinical trial material supply of
Ampligen drug product.

 

Included in the scope of work is analytical method transfer and validation to
support drug product testing, raw material release testing, manufacturing
compatibility studies, filter validation, engineering run, media fill, clinical
batch production, and finished product release.

 

This proposal is based on the technical information as provided by Client. The
proposed work will be conducted by Avrio located in Irvine, California.

 

3.0Fee and Schedule Summary Estimate

 



  Task   Deliverables   Time Estimate   Cost Estimate*   Analytical Activities
1a  Release Testing of Excipients (ID only)   {***}  

 

Certificate of Analysis

 

 

 



 

{***}

  {***} {***}       {***} {***}       {***} {***}       {***} 1b Release Testing
of Polymers (ID only) {***}   Certificate of Analysis   {***}   {***} {***}    
      {***} 2a {***}   Validation Report   {***}   {***} 2b {***}   Validation
Report   {***}   {***} 2c {***}   Validation Report   {***}   {***} 2d {***}  
Validation Report   {***}   {***}           Subtotal   {***} Tech Transfer and
Qualifications 3a {***}   Protocol and Report   {***}   {***} 3b {***}  
Protocol and Report   {***}   {***} 4a {***}   Protocol and Report   {***}  
{***} 4b {***}   Protocol and Report   {***}   {***} 5 {***}   Report   {***}  
{***} 6 {***}   Final Report   {***}   {***} 7 {***}   Final Report   {***}  
{***}

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 3 of 17

 

[tlogo1.jpg]

 



  Task   Deliverables   Time Estimate   Cost Estimate* 8 {***}   Final Report  
{***}   {***}           Subtotal   {***}       Drug Product Manufacturing      
  9 {***}   Protocol and Report   {***}   {***} 10 {***}   Protocol and Report  
{***}   {***} 11 {***}   Final Report   {***}   {***} 12 {***}   Batch Record,
Material Specifications (Raw Material, Components, In Process & Final Product)  
{***}   {***} 13 {***}   Executed Batch Records   {***}   {***} 14 {***}  
Executed Batch Records   {***}   {***} 15 {***}   Executed Batch Records   {***}
  {***} 16 {***}  

Media Qualification

Protocol and Report

  {***}   {***}   GMP Batch Production for Registration Batches 17 {***}  
Executed Batch Records   {***}   {***} 18a {***}   Executed Batch Records, Units
  {***}   {***} 18b {***}   Executed Batch Records, Units   {***}   {***} 19
{***}   Certificate of Analysis  

{***}

(after date of fill)

  {***}   Subtotal (liquid formulation manufacturing)   {***}       Additional
Support and Fees           Project Management   {***}   6 months   {***}  
Materials and Components*   Project specific materials and components purchased
by Avrio will be billed to Client at cost {***}       {***}   Shipping
Preparation of Finished Batch   Preparation of product, verification of
shipment, documentation preparation       {***}   Shipping of Finished Batch    
      {***}

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 4 of 17

 

[tlogo1.jpg]





  Task   Deliverables   Time Estimate   Cost Estimate*   Storage Chamber for
2-8⁰C storage of Finished Product1           {***}   Monthly Storage for
Finished Batch (after 60 days following release)   {***}/month {***})      
{***}   Subtotal   {***}   Estimated Grand Total   {***}

  

*An estimated ${***} has been accounted for pass through costs and will only be
billed for project specific materials which are purchased by Avrio. Pass through
costs are subject to a 10% handling fee. Client will supply {***}.

 

For formulations and processes developed by Avrio, and for which an engineering
run was performed by Avrio, Avrio shall be responsible for the successful
manufacture of the cGMP Batch. For formulations and/or processes developed by
another party and transferred to Avrio, Avrio will manufacture the batches as
outlined in the Batch Record as approved by Client. Avrio shall be responsible
for the manufacture of the batch in accordance with the approved procedures.

 

4.0Payment Schedule

 

Payments for the above listed scope will be made in accordance with the
following milestones:

 

Prepayment:

·{***}% of the grand total is due upon signature

·{***} months of PM fees included in prepayment. The remaining will be billed
monthly

·Excludes shipping and storage. No activities will begin until upfront payment
is received.

 

Analytical Method Feasibility:

·{***}% upon submittal of data summary (per method)

 

Analytical Method Validation/Verification

·{***}% upon submittal of draft protocol (per method)

·{***}% upon submittal of draft report (per method)

 

Micro Validation:

·{***}% upon submittal of validation reports (per method)

 

Tanks IQ/OQ and CIP/SIP Validations:

·{***}% upon completion of validation reports

 



 

 

{***}

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 {***}Confidential
Page 5 of 17

 

[tlogo1.jpg]

Release of Raw Materials:

·{***}% upon completion

 

Manufacturing Activities:

·{***}% upon completion of manufacturing

·{***}% upon release of batch

 

Additional Supporting Services:

·Billed on a month by month basis

 

Payment terms are NET 30 days from date of invoice except for the first payment
which is due when received.

 

5.0Analytical Activities

 

Task 1: Release Testing of Drug Product and Components

 

Avrio’s affiliate, Irvine Pharmaceutical Services, Inc. (“Irvine”), shall
perform testing for the release of {***} in accordance with approved
specifications provided by Client.

·{***}

 

Avrio shall release {***} based on Certificate of Analysis (CofA) as client
supplied components.

 

Irvine will perform identity testing by USP on the following excipients for
{***} formulation:

I.{***}

II.{***}

III.{***}

IV.{***}

 

Upon completion, a Certificate of Analysis approved by Quality Assurance (QA)
will be generated for Client for each of the above materials in accordance with
cGMP requirements.

 

Task 2: Microbiological Methods Validation

 

Avrio will perform the {***} to support routine testing:

 

a){***}

b){***}

c){***}

d){***}

 

Upon completion of each microbial method validation, Avrio will generate a
validation report for Client review.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 {***}Confidential
Page 6 of 17

 

[tlogo1.jpg]



6.0Tech Transfer Activities

 

Task 3: Method Feasibility

 

Avrio will perform the method feasibility for the following methods:

 

(a){***}

(b){***}

 

Avrio will generate a feasibility report upon completion of the feasibility
work.

 

Task 4: Method Validation of Ampligen ID

 

Avrio will perform the method validation for the following methods:

 

(a){***}

(b){***}

 

Avrio will conduct method validation {***}. Upon completion of method
validation, Avrio will issue a summary report for Client review.

 

If the existing methods as provided or directed by Client are not suitable for
cGMP support (as mutually agreed in good faith by Avrio and Client), additional
development of the method(s) may be required at additional cost.

 

Task 5: Tank IQ/OQ

 

Avrio will perform IQ/OQ of three compounding tanks provided by Hemispherx.
{***}

 

Task 6: CIP Validation

 

Avrio will perform one CIP process confirmation run and three CIP validation
runs per tank based on process parameters provided by Hemispherx. Cleaning
validation protocol will be based on {***}.

 

Task 7: SIP Validation

 

Avrio will perform one SIP process confirmation run and three SIP validation
runs per {***}.

 

Task 8: Mixing Studies

 

Avrio will perform mixing studies during engineering run based {***}.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 {***}Confidential
Page 7 of 17

 

[tlogo1.jpg]





7.0Drug Product Manufacturing

  

Task 9: Machine Modification and Validation for {***}

 

{***}. Upon completion of the validation, Avrio will generate a validation
report for Client review.

 

Task 10: Manufacturing Compatibility Studies

 

A compatibility study of the formulation with manufacturing components shall be
designed and performed as required to ensure that the contact surfaces of the
process (lines, filters, bags or vessels) do not adsorb the active compound or
other ingredients of the formulation or produce higher than allowed levels of
degradants or leachables.

 

Task 11: Filter Validations

 

Avrio assumes the filters used in the filter assembly provided by client can be
used in a new assembly customized to work with Avrio equipment. Filter
validation studies are assumed to be previously completed by client and are not
included in this proposal.

 

Task 12: Manufacturing Preparation

 

Client will provide {***} and container closure components required for
manufacturing. All Avrio purchased materials and components will be charged to
Client as pass-through costs. Materials and components supplied by client will
be received and released per Task 1. All other materials and components will be
received and released per Avrio Standard Operating Procedures and charged to
Client as pass-through costs.

 

The manufacturing batch record will be prepared by Avrio and approved by both
parties. Avrio will include the product specification limits (provided by the
Client) in the protocol.

 

Task 13: Engineering Formulation

 

Formulation tanks will be cleaned and sterilized {***}. Bulk Ampligen will be
formulated for engineering run based on {***}.

 

Task 14: Engineering Batch – Liquid Formulation

 

Avrio will manufacture an Engineering Batch of {***} vials of the final
formulation of Ampligen drug product (liquid).

 

Fill volume shall consist of {***}.

 

Avrio will conduct the following tests of the bulk compounded product:

•{***}

•{***}

•{***}

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 8 of 17

 

[tlogo1.jpg]



Upon completion of fill and finish, Avrio will provide a copy of batch records
for Client’s review. All documentation is reviewed by manufacturing.

 

Task 15: Media Formulation

 

Formulation tanks will be cleaned and sterilized {***}. Bulk media will be
formulated for media fill based on client procedures.

 

Task 16: Media Fills

 

{***}

 

Task 17: Fill/Finish Formulation

 

Formulation tanks will be cleaned and sterilized {***}. Bulk Ampligen will be
formulated for cGMP batch based on {***}.

 

Task 18: Fill/Finish Batch

 

Avrio will manufacture {***} of the final formulation of Ampligen in support of
clinical studies.

 

{***}

 

Upon completion of fill and finish, Avrio will provide a copy of batch records
for Client’s review. All documentation is reviewed by QA and manufacturing
teams.

 

Task 19: GMP Batch Release

 

Avrio will perform release of the one (1) GMP batch of Ampligen for Injection
according to final specification sheet approved by Client.

 

The release tests to be performed on the product shall be:

·{***}

·{***}

 

Upon completion of testing for each lot Avrio will furnish a QA approved CofA,
in support of releasing the product to the Client.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 



 {***}Confidential
Page 9 of 17

 

[tlogo1.jpg]



8.0Supporting Services

  

Project Management

 

Upon the client's approval of a proposal, a Project Manager (PM) will be
assigned. Based on the timeline outlined in the proposal, the dedicated PM would
identify tasks, timelines, and resources required.

 

The designated PM will then coordinate a formal kick-off meeting with the client
and appropriate laboratory personnel to review and discuss the project scope,
resources, and timelines. A technical writer would draft a technology (method)
protocol for each required task and provide this to the client for their review
and approval.

 

Analysts are selected based on their education, background, and work experience
to support specific projects and tasks. The designated PM would then, from start
to finish, oversee the project, managing deadlines, mitigating program risks,
and providing proactive communications to the client via emails/conference
calls/Gantt charts/etc.

 

During development work, typically weekly teleconferences are held to discuss
next steps, and progress, with an agenda provided. For manufacturing and during
a batch release, email updates will be provided, as available.

 

Materials, Components, and Equipment

 

The services described in this agreement will comprise the following additional
costs:

·{***}

·{***}

·{***}

 

9.0Storage and Shipping

 

Avrio will be responsible for storage of finished product packaged vials for up
to 60 days from Date of Manufacture. Finished vials will be bulk packaged and
shipped at ambient temperature or as requested by Client.

 

Note: The Client will be responsible for providing Avrio all information of
where final product will be shipped. The cost of shipping is the responsibility
of Client and not included in this proposal.

 

10.0Key Assumptions

 

This proposal is based upon the key assumptions listed below. Changes to any of
the following key assumptions may result in a change in scope:

 

§{***}

 

§Client will provide all applicable and required test and manufacturing
material(s) and any available documents to Avrio in order to meet the
requirements of the project timeline including but not limited to formulation
and process information. Client will provide GMP {***}.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 10 of 17

 

[tlogo1.jpg]



§Client will provide a minimum of two (2) weeks advance notice for sample and
documentation shipment(s). A completed Chain of Custody form must accompany all
samples submitted to Irvine; otherwise samples will not be processed.

 

§The protocol(s), report(s), and batch records will be generated in Avrio format
and one revision of the protocol(s) and report(s) is included in the pricing.

 

§Project specific materials/equipment purchased by Avrio {***} will be billed to
Client {***}.

 

§All analytical, microbiology testing will be performed at Avrio’s affiliate,
Irvine Pharmaceutical Services.

 

§Avrio will discard of material following 30 days of batch release unless
otherwise specified by Client. Disposal fees will be charged as a pass through
cost.

 

§Charges for Out of Specification (OOS) investigations which are determined
non-laboratory related shall be billed back to Client at {***}. A Change in
Scope document will be prepared for Client’s approval to capture the associated
costs of the investigation.

 

11.0Change in Scope Management

 

Any modifications or amendments to the Project Scope will require an executed
Change Order. All Change Orders must be signed by authorized representatives of
Avrio and Client prior to the initiation of change.

 

Change Orders may be required for changes to the following project elements:

•Change in one or more of the Key Assumptions listed in this quotation

•Project Scope

•Change in equipment or process (Client specified)

  

12.0Authorizations

 

The costing and project schedule provided within this proposal is valid for one
hundred and eighty (180) days after approval and issuance by Avrio. This quote
is submitted under the Terms and Conditions attached to this proposal.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 



 {***}Confidential
Page 11 of 17

 

[tlogo1.jpg]



Client Acceptance of Proposal   Avrio Approval Signature:  s/  

Signature: s/

 

Name:        Wayne Springate   Name:   Laman Alani Title:          VP of
Operations   Title:    COO Date:          7/21/16   Date:       7/21/16 Purchase
Order Number:

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 12 of 17

 

[tlogo1.jpg]



13.0Terms and Conditions

 

1.0Scope

1.1           Any services and / or sales of goods (“Services”) provided by
Irvine Pharmaceutical Services, Inc. (“Irvine”) and Avrio Biopharmaceutical LLC.
(“Avrio”; Irvine and Avrio are jointly referred to as “Provider”) to a customer
(“Client”), and the entering into and execution of any contract or agreement of
Services with a Client (“Order”), shall be subject to the terms and conditions
contained herein (“Conditions”). These Conditions shall be deemed part of the
Order.

 

1.2           Any terms by the Client, which are inconsistent with this
document, and are not agreed to by Provider in writing, shall not apply. This
shall apply even when the Client expressly orders the Services only subject to
Client’s terms and conditions. No variation of Conditions will be binding upon
Provider unless agreed to by Provider in writing and signed by its authorized
representative. The terms “in writing” or “written” as used in these Conditions
will also be satisfied by facsimile or other electronic transmission.

 

2.0Order

2.1           Any Order of Services must be in writing and signed by an
authorized representative of both the Client and Provider. The same shall apply
to any amendments or changes to an Order.

 

2.2           In the case that any terms of these Conditions deviate from or are
contradictory to terms of the Order, the terms and conditions of the duly signed
Order shall govern.

 

3.0Prices

All prices for Services are exclusive of any applicable shipping costs, shipping
insurance, sales tax, and custom duties.

 

4.0Payment

Terms of payment are net 30 days from the date of Provider’s invoice. Invoices
shall be issued by Provider only after substantial completion of each respective
group of tasks set forth in the Order including, without limitation, the
delivery to Client of any deliverables associated with each group of tasks. In
the event any payment for Services is not made when due, Provider shall be
entitled to interest on any such payment at the rate of one and one quarter
percent (1.25%) per month during the default period. In this case Provider is
also entitled, among its other rights, to cease work and stop deliveries or any
other activities with respect to the Order, until such payment, including any
accrued interest, has been paid in full.

 

5.0Limited Warranty

5.1           Provider warrants that (a) all Services performed hereunder will
conform to the requirements of the Order, and (b) Provider will perform all
Services according to good laboratory and manufacturing practices and in
conformity with any and all federal, state and local regulations and
requirements.

5.2           EXCEPT FOR THE FOREGOING WARRANTY, THERE IS NO OTHER WARRANTY OF
PROVIDER OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6.0Limitation of Liability

6.1           IN THE EVENT PROVIDER FAILS TO PERFORM THE SERVICES HEREUNDER ON A
TIMELY BASIS OR IN THE EVENT CLIENT REASONABLY REJECTS A DELIVERABLE BECAUSE IT
DOES NOT COMPLY WITH THE ORDER OR THESE CONDITIONS, PROVIDER SHALL REPERFORM THE
SERVICES. IF PROVIDER IS UNABLE TO CURE THE FAILURE, PROVIDER SHALL PAY THE
CLIENT THE GREATER OF (A) ANY PAYMENTS PREVIOUSLY MADE BY CLIENT IN RESPECT OF
SUCH SERVICES OR (B) THE COST OF A THIRD PARTY VENDOR TO PERFORM SUCH SERVICES
BUT NOT TO EXCEED 125% OF THE AMOUNT OF PAYMENTS PROVIDED FOR IN (A) HEREOF.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 13 of 17

 

[tlogo1.jpg]



6.2           PROVIDER, ITS AFFILIATES OR SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, SHALL NOT BE LIABLE TO
CLIENT FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL
DAMAGES, INCLUDING LOST PROFITS, TO THE CLIENT AND/OR ANY THIRD PARTY, WHETHER
ARISING FROM DEFECTIVE WORKMANSHIP OR MATERIALS OR DESIGN, BREACH OF WARRANTY,
FAILURE OR DELAY IN DELIVERY OR OTHER BREACH OF CONTRACT, OR FROM ANY CAUSE
WHATSOEVER, INCLUDING NEGLICENCE, EVEN IF THE CLIENT, OR THE THIRD PARTY, WAS
ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES AND EVEN IF ANY OTHER REMEDY
FAILS OF ITS ESSENTIAL PURPOSE. IN NO EVENT SHALL THE LIABILITY OF PROVIDER TO
CLIENT FOR ANY DAMAGES ARISING OUT OF THIS AGREEMENT, REGARDLESS OF THE LEGAL
THEORY ON WHICH SUCH DAMAGES MAY BE BASED, EXCEED THE AMOUNT OF TWO TIMES THE
AGREED UPON PRICE FOR SUCH SERVICES UNDER THE ORDER.

6.3           THE DISCLAIMERS AND LIMITATIONS OF LIABILITY SET FORTH IN THE
FOREGOING SECTIONS 6.1 AND 6.2 SHALL NOT APPLY IN CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF PROVIDER, AND SHALL NOT LIMIT OBLIGATIONS BY
WAY OF INDEMNIFICATION UNDER SECTION 7.

  

7.0Indemnification

Client will indemnify and hold harmless Provider and its affiliates and
subsidiaries and their respective officers, directors, employees and agents from
and against any and all third party claims, losses, damages, or liabilities
(including but not limited to reasonable attorney’s fees), relating to or
arising from or in connection with any third party allegations that the
manufacture, use or sale of material by Provider for fulfilling its obligations
under the Order infringes intellectual property or other rights of a third
party, or the Client’s breach of any of Client’s representations, warranties, or
covenants under the Order, in each case, except to the extent any such claim is
based upon Provider’s gross negligence or intentional misconduct under the
Order. Provider will indemnify and hold harmless Client and its affiliates and
subsidiaries and their respective officers, directors, employees and agents from
and against any and all third party claims, losses, damages or liabilities
(including but not limited to reasonable attorney’s fees), relating to or
arising from or in connection with the Provider’s breach of any of Provider’s
representations, warranties or covenants under the Order, in each case, except
to the extent any such claim is based upon Client’s gross negligence or
intentional misconduct under the Order. The indemnified party shall promptly
notify the indemnifying party of any third party claim giving rise to
indemnification hereunder, and allow the indemnifying party to assume and
control the defense of such claims through legal counsel reasonably acceptable
to the indemnified party.

 

8.0Assignment

The Order and these Conditions shall inure to the benefit of and are binding
upon the parties hereto and their respective successors and assigns. Neither
party shall assign its rights nor obligations under the Order without the
written consent of the other party, which consent shall not be reasonably
withheld; provided, however, that either party may assign its interests herein
without the written consent of the other:

 

(A) to an entity which shall succeed to its rights and obligations by merger,
consolidation or other reorganization or transfer by operation of law or by
purchase of the business of or substantially all of the assets of the assignor;
or 

(B) to an entity controlling, under the control of or under common control with
the assignor, where common control means more than fifty percent ownership of
the equity interest of an entity.

Provider shall not subcontract any of the Services to a third party without the
prior written consent of Client.

 

9.0Force Majeure

Neither party shall be liable under an Order for any delay or failure in
performance of the Services or its other obligations if such delay or failure is
due to an act or other occurrence beyond its the reasonable control, including
but not limited to, acts of nature, fire, flood, strikes, lockouts, labor
troubles, inability to procure raw materials, failure or curtailment of power or
any other utility service, restrictive governmental law or regulations, riots,
insurrection, war or other reason of like nature (“Force Majeure”). Any party
relying upon any event of Force Majeure to excuse its performance under this
Agreement shall be required, as a condition of such reliance, to promptly notify
the other party of such event and exercise its commercially reasonable efforts
to remedy the circumstances creating such event.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 14 of 17

 

[tlogo1.jpg]



10.0Termination

10.1           Provider may terminate an Order at any time by written notice to
Client, (i) if information provided by Client to Provider for the performance of
the Services cannot be reduced to practice, or shall require any Services
exceeding commercially reasonable efforts, or (ii) if Client is adjudicated
insolvent, makes an assignment for the benefit of creditors, files a petition
for bankruptcy, becomes the subject of a petition in bankruptcy, becomes the
subject of any receivership proceeding or admits in writing its inability to pay
its debts generally as they become due, or (iii) if Client breaches a material
provision herein and Client fails to cure such breach within thirty (30) days
after written notice thereof from Provider to Client. Client may terminate an
Order in its discretion by giving ten (10) days written notice to Provider.
Client may also terminate an Order at any time by written notice to Provider if
Provider breaches a material provision herein and Provider fails to cure such
breach within thirty (30) days after written notice thereof from Client to
Provider.

 

10.2           If the Order is terminated by Client (other than a termination by
Client by reason of the breach of an Order by Provider) or Provider according to
one of the termination clauses in the foregoing Section 10.1, the Client agrees
to reimburse Provider for the following under the terminated Order, subject to
the right of Client to receive the results achieved by Provider under the Order
up to the date of its termination, if so requested by Client:

- one hundred percent (100%) of authorized material costs and costs for
outsourced work already incurred or irrevocably committed to;

- the portion of Services already provided, on a pro rata basis; and

- reasonable and unavoidable closing, documentation and clean-up fees. The
foregoing provisions of this Section 10.2 shall not apply in case of a
termination according to Section 10.1 (i) or if the termination occurred due to
a material breach of Provider in the performance of its Services.

 

11.0Severability

If any provision hereof or set out in the Order document shall be determined to
be invalid or unenforceable, such determination shall not affect the validity of
the remaining provisions, and the parties shall use all reasonable efforts to
agree upon a substitute provision to achieve the same economic effect as the
provision determined to be invalid or unenforceable.

 

12.0Governing Law; Venue

The Order and these Conditions shall be governed by and construed in accordance
with the laws of the State California, laws of the State of Pennsylvania if not
laws of the State of Delaware, without regard for those laws relating to
conflicts of law.

 

13.0Compliance with Laws

Provider will conduct all Services in conformance with any and all applicable
federal, state and local laws, regulations, and requirements. Such compliance
includes, but is not limited to, the Food and Drug Administration regulations
and United States’ regulations pertaining to good clinical and manufacturing
practice requirements as may be established by applicable regulatory authorities
in the United States from time to time; and such other federal, state and local
laws and regulations in the United States and applicable to the conduct of the
Services. Provider represents and warrants it has never been and, to the best of
its knowledge after due inquiry, none of its employees, affiliates or agents has
ever been threatened to be debarred or indicted for a crime or otherwise engaged
in conduct for which a person can be debarred under Sections 306(a) or (b) of
Federal Food, Drug and Cosmetic Act, and Provider will promptly notify Client
upon learning of any such debarment, conviction, threat or indictment. Provider
warrants that it will not employ the services of person which would result in a
violation of the foregoing representation and warranty.

 

14.0Retention of Documentation and Materials

Raw data, documentation, protocols, case report forms, source documents, interim
reports and final reports (collectively Documentation) shall be retained by
Provider for the period of time required or recommended by applicable United
States’ regulatory requirements. During the above described retention periods,
Documentation shall be available for inspection by the Client, the Client's
authorized agents, and authorized government agencies.

 

15.0Propriety Information

Client will own all data and written reports arising out of the Order or
prepared for Client in this project upon payment for Services. Client
acknowledges that Provider is required to maintain certain regulatory and
scientific documents as required by regulatory authorities.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 15 of 17

 

[tlogo1.jpg]



16.0Nondisclosure

Provider agrees, during the term of performance of Services and for a period of
five (5) years from the date of termination of this Order, that, except to the
extent required by law, regulation, judicial requirement, or regulatory agency,
it will not itself use, or provide or disclose to any third party, any
information, data or documentation that were specifically developed or generated
by Provider for Client.

 

17.0Inspection

Both parties recognize that governmental agencies may request that Provider
produce records, data, or materials related to Client products during the course
of, or as subject of, an inspection. In such instances, Provider shall notify
Client within one business day of any request for production or property
inspections by any governmental agency specifically involving either the
Services or the facility at which the Services are being performed, including,
without limitation, any such planned inspections and have the opportunity to
comment upon any related interactions with the governmental agency. Client may
be present at inspections related to Provider’s Services hereunder. For all
other inspections, Provider shall keep Client duly notified and informed of such
inspection and any related activities associated with such inspection. Not more
frequently than once per year and at other times upon reasonable request, Client
may inspect Provider’s facilities and the performance of the Services.

 

18.0Insurance

Provider shall maintain commercial product liability insurance (which insurance
shall include professional errors and omissions insurance) at limits of not less
than $5 million per occurrence and $5 million aggregate. Provider shall maintain
commercial general liability insurance at limits of not less than $1 million per
occurrence and $2 million aggregate and $4 million in excess umbrella liability
(per occurrence and aggregate) insurance. If Provider terminates insurance
coverage required hereunder, Provider shall obtain and maintain the maximum
available extended discovery period insurance during the term of the Agreement.
At the request of Client, Provider shall provide certificates evidencing such
insurance.

 

19.0Survival

The terms and provisions of Sections 4, 5, 6, 7, 8, 10, 11, 14, 15, 16, 17 and
19 of these Conditions shall survive the expiration, cancellation or termination
of the Order.

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 {***}Confidential
Page 16 of 17

 

[tlogo1.jpg]

 PAYMENT FOR CANCELLATION OR POSTPONEMENT OF GMP MANUFACTURING

 

In the event of termination of this Agreement prior to GMP manufacturing, CLIENT
shall reimburse Avrio for (a) all components ordered prior to termination and
not cancelable at no cost to Avrio, (b) all work-in-process commenced by Avrio
(“the Charges”). Charges would not include release costs or other costs which
would not have occurred. In the event of cancellation or postponement by CLIENT
of the GMP manufacturing phase described in this agreement or in the event of
termination of this agreement, except for termination in the event of a default
by Avrio, CLIENT shall pay a cancellation fee as shown in Schedule I. CLIENT
shall make payment for all the Charges within thirty (30) days of the invoice
date. If cancellation/postponement comes from Avrio, then CLIENT will be given
the right to cancel/postpone with the same notice as given by Avrio. Avrio would
use reasonable efforts to use the manufacturing window left vacant by CLIENT. In
the case Avrio is able to use the window, no cancellation fees would be charged
to CLIENT.

 

Schedule I. Cancellation/Postponement Fee Schedule

 

Postponement/Cancellation   Situation   Fee     {***}   {***}     {***}   {***}
Cancellation   {***}   {***}     {***}   {***}     {***}   {***}

 

Postponement

  {***}   {***}   {***}   {***}   {***}   {***}

 





 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 {***}Confidential
Page 17 of 17

 

